Citation Nr: 1608337	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a spleen disability.

3.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and dementia.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	George Piemonte, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1978.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for low back and psychiatric disabilities are addressed in the REMAND that follows the ORDER section of this decision.

The issues of entitlement to service connection for a traumatic brain injury, as well as entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) have been raised by the record in an August 2014 correspondence from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  




FINDING OF FACT

During his August 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection for neck and spleen disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for neck and spleen disabilities by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his August 2014 Board hearing, the Veteran requested the issues of entitlement to service connection for neck and spleen disabilities be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to service connection for a neck disability is dismissed. 

The appeal for entitlement to service connection for a spleen disability is dismissed. 


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes the Veteran initiated a claim for service connection for PTSD in September 2009.  During his August 2014 Board hearing, the Veteran's representative introduced oral testimony and medical evidence indicating the Veteran has been diagnosed with dementia.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Initially, the Board notes the Veteran was treated for anxiety in service in March 1972, and prescribed Valium at that time.  He has also reported that he engaged in more than 100 boxing matches while on active duty, and participated in numerous other martial arts events.  His personnel records show he was indeed a member of his battalion boxing team, and also placed first in the German Karate Championship in September 1977.  

The Board next observes that the Veteran's treating psychiatric provider has diagnosed him with PTSD, and his treating primary care physician has assessed him as having dementia; however, during the Veteran's January 2011 VA examination, the examiner diagnosed the Veteran with a mood disorder, and stated he did not satisfy the criteria for a diagnosis of PTSD as the Veteran's alleged military stressors were deemed, "completely implausible in terms of the alleged locations, circumstances, and events."  In this regard, the Board does note the Veteran has reported numerous grandiose events during his January 2011 VA examination and throughout his outpatient treatment history.  Although the January 2011 examiner found no relationship between the Veteran's in-service treatment for anxiety and his current mood disorder, he did not assess the Veteran's allegations of dementia resulting from head blows in service.  The Board does note the Veteran's primary care physician has indicated a potential link between the Veteran's PTSD/dementia and his military service.  However, relative to the Veteran's purported PTSD, the clinician has asserted his disabilities result from the Veteran's service in either Vietnam or along the Korean de-militarized zone (DMZ).  To date, the RO has not corroborated the above-noted military stressors.  In addition, the Veteran's primary care physician has attributed the Veteran's dementia to brain damage resulting from his many head injuries sustained while boxing in service.  However, the Board notes the Veteran has on numerous occasions reported experiencing a skull fracture in 1996, with resulting intracranial hematoma.  Though the Veteran's primary care physician has attributed his current dementia to head trauma, he has wholly failed to discuss this incident.  Based on the foregoing, the Board finds a new VA examination and medical opinion are warranted in this case.  

Relative to the Veteran's low back disability claim, the Board notes the Veteran was treated for low back pain on several occasions in service.  During a November 2010 VA examination, the examiner determined the Veteran's lumbar spine was normal.  The Board has reviewed the Veteran's outpatient treatment records from the Salisbury VA Medical Center (VAMC) for the period of March 2008 to November 2010.  These records indicate the Veteran has been treated for low back pain, but pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  However, during the Veteran's August 2014 Board hearing, his representative asserted current medical evidence establishes a presently diagnosed back disability that is related to his injuries in service.  Unfortunately, the Veteran's outpatient treatment records from the Salisbury VAMC for the period of November 2010 to present have not been associated with the electronic record.  These records should be obtained and reviewed to determine whether a currently diagnosed disability is present, and if so, whether a medical opinion is necessary.  

On remand, any other pertinent, outstanding medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also conduct appropriate development to corroborate the Veteran's reported in-service stressors, to include his reports of stressful experiences in Vietnam and along the Korean DMZ in accordance with 38 C.F.R. § 3.159(e) and M21-1 Part IV, Chapter 1, Section D.  

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise, to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiner should fully discuss all relevant evidence.  If a PTSD diagnosis is warranted, the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as being consequentially related to the Veteran's in-service boxing or martial arts matches.  In this regard, the examiner should accept the Veteran's credible reports of head strikes in service during the above-noted sporting events.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
  
4.  The RO or the AMC should also undertake any other indicated development., to include obtaining a VA medical opinion relative to the Veteran's claimed low back disability if a currently diagnosed disability is shown. 

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


